Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
          This communication is responsive to the application filed on January 20, 2021 (original application filed June 11, 2019). Applicant has amended claims 1, 5, 17, cancelled no claims and added no new claims. THIS ACTION IS MADE NON-FINAL. Claims 1-20 are pending of which claims 1, 10 and 17 are in independent form.  Claims 1-20 are presented for examination. 
Examiner's Note: Examiner has cited particular paragraphs and/or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg ET (“Greenberg”, US 2018/0173692 A1) in view of Moskowitz ET (”Moskowitz”, US 2019/0079922 A1).

Claim 1: Greenberg teach, a computer-implemented method for presenting visual media, the method comprising:
receiving a text string comprising communication between a first user using a messaging application at a first electronic device and a second user using the messaging application at a second electronic device (Computing device 110 may determine, based at least in part on an indication of a selection of 
analyzing the text string (Computing device 110 may determine, based at least in part on the text, an implied user-expression that characterizes at least a portion of the text (506), P113) to identify a sentiment of the communication (The keyboard application identifies, based on the words of the electronic conversation, identifies a user-expression, feeling, sentiment, or other implied message or emotion that is not literally captured by the words of the electronic conversation, P2);
identifying visual media representative of the sentiment (The keyboard application identifies, based on the words of the electronic conversation, identifies a user-expression, feeling, sentiment, or other implied message or emotion that is not literally captured by the words of the electronic conversation, P2);
transmitting the visual media to the messaging application at the second electronic device (As shown in FIG. 4D, a user may provide additional input at the "send key" to cause computing device 110 to send a message with the contents of edit region 416C, P197);
and displaying the visual media representative of the sentiment at the second electronic device underneath or partially obscuring conversation text, and proximate the communication (For example, as shown in FIG. 4E, computing device 110 may output a message with the predicted phrase to the family -visual media underneath the text-, P107);
but does not explicitly teach,
displaying the visual media representative of the sentiment within the messaging application at the second electronic device partially obscuring conversation text, and proximate the communication.
However, in an analogous art, Moskowitz teaches, impose a sentiment vector, corresponding to the assigned sentiment value, to the text input, the imposed sentiment vector rendering a sensory effect on the message content designed to convey a corresponding sentiment (Abstract) and further teach, displaying the visual media representative of the sentiment within the messaging application at the second electronic device underneath or partially obscuring conversation text, and proximate the communication (In one embodiment, for example, after generating an "inquisitive" sentiment value for an electronic message 160, the sentiment vector generator 110 may impose a graphic onto the electronic message 160, as depicted by step 141b in FIG. 7A, such as adding question mark graphics –partially obscuring the text-  to the background of the electronic message 160, P43). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Moskowitz, in Greenberg to display an image partially obscuring the conversation text. Motivation to combine comes from Greenberg, who clearly teaches displaying visual media along with text message (Figs. 4E) that can be extended to include means for displaying the visual media within the same message.


Claim 2: Greenberg teach, further comprising: automatically selecting the visual media representative of the sentiment (When operating in search mode, keyboard module 122 may automatically execute various search functions whether or not graphical keyboard 116B includes search element 118C.  For example, keyboard module 122 may predict a search query, recommend a phrase of one or more iconographic symbols, P35); and transmitting the automatically-selected visual media to the messaging application at the second electronic device without receiving an explicit send interaction from the first user (and instead, automatically send the iconographic symbol phrase in the body of a new electronic message, P46).

Claim 3: Greenberg teach, further comprising: displaying a plurality of visual media selections representative of the sentiment in the messaging application at least at the first electronic device (In other examples, computing device 110 may cause search element 418C to flash, move, change size, morph from a first icon to a second, different icon, or be altered in some other way in which to alert a user that computing device 110 predicted an iconographic symbol phrase based on text input at graphical keyboard 416B, P101); and receiving a selection of the visual media representative of the sentiment from the plurality of visual media selections representative of the sentiment (After displaying a graphical indication of a phrase of one or more iconographic symbols, computing device 110 may 

Claim 4: Moskowitz further teach, further comprising: providing a selectable gift attachment related to the sentiment of the communication within the messaging application, the selectable gift attachment having a monetary value (In an embodiment of the present invention, a payment or gifting module may enable purchasing and gifting donations, physical objects, or digital assets, P86). ). Motivation to combine is same as in claim 1.

Claim 5: Moskowitz further teach, the visual media representative of the sentiment, is displayed as a background image underneath the conversation text (For example, in one embodiment, after generating a "mad" sentiment value, the sentiment vector generator 110 may change the background of the electronic message 160, as depicted by step S141a in FIG. 7A, such as changing the background of the electronic message 160 to red to reflect the mad sentiment, P42). Motivation to combine is same as in claim 1.

Claim 6: Moskowitz further teach, wherein the visual media representative of the sentiment is displayed within the messaging application at the second electronic device as an overlay such that it partially obscures the conversation 

Claim 7: Greenberg teach, wherein the visual media is an animation or looping content (perform some other animation to indicate that the iconographic symbol phrase was identified, P34).

Claim 8: Greenberg teach, wherein the text string comprises words identifying a milestone event, and wherein the visual media representative of the sentiment comprises an acknowledgement of the milestone event (see 416A in Fig. 4E).

Claim 9: Greenberg teach, wherein the visual media comprises a color of a background of the messaging application (see 416A in Fig. 4E).

Claim 10 is similar in scope to claim 2, and therefore rejected under similar rationale. Furthermore, Greenberg teach, a computer storage media (In another example, a computer-readable storage medium is described that includes instructions that when executed cause at least one processor of a computing device to output, for display, a graphical keyboard comprising a plurality of keys, 

Claim 11 is similar in scope to claim 4, and therefore rejected under similar rationale.

Claim 12 is similar in scope to claim 5, and therefore rejected under similar rationale.

Claim 13 is similar in scope to claim 6, and therefore rejected under similar rationale.

Claim 14 is similar in scope to claim 7, and therefore rejected under similar rationale.

Claim 15 is similar in scope to claim 8, and therefore rejected under similar rationale.

Claim 16 is similar in scope to claim 9, and therefore rejected under similar rationale.

Claim 17 is similar in scope to combinations of claim 2, 6-7, and therefore rejected under similar rationale. Furthermore, Greenberg teach, a computer 

Claim 18 is similar in scope to claim 4, and therefore rejected under similar rationale.

Claim 19 is similar in scope to claim 5, and therefore rejected under similar rationale.

Claim 20: Moskowitz further teach, the second processor further configured to: display the visual media representative of the sentiment within the messaging application at the second electronic device as a background image underneath conversation text (In one embodiment, for example, after generating an "inquisitive" sentiment value for an electronic message 160, the sentiment vector generator 110 may impose a graphic onto the electronic message 160, as depicted by step 141b in FIG. 7A, such as adding question mark graphics to the background of the electronic message 160, P43). Motivation to combine is same as in claim 1.
Response to Arguments
Applicant's arguments, filed on January 20, 2021, have been considered but they are not persuasive in view on new citation(s) and/or clarification(s). However, the examiner is always available for discussions via telephonic interviews.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL N KUMAR whose telephone number is (571)270-1693 and Fax number is (571) 270-2693.  The examiner can normally be reached on Monday-Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL N KUMAR/						3/29/2021Primary Examiner, Art Unit 2174